DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodenough et al. (Chem. Mater. 2011, 23, 2027–2029).

Regarding claim 1, Goodenough discloses an electrode (P2027/C(right)/3rd-4th sentence) with an active material on a current collector (P2029/C(left)/2nd ¶, 1st sentence). Goodenough further discloses the active material TiNb2O7, referred to as TNO, (see Fig. 1d and P2027/C(right)/2nd sentence) and shows a plurality of TNO particles (see Fig.1c) corresponding to the claimed “plurality of niobium titanium composite oxide particles”. Goodenough further discloses characterizing TNO by x-ray diffraction with CuKα radiation (P2030/Materials and Characterization). Goodenough discloses the x-ray diffraction pattern of TNO without and with a carbon coating, referred to as C-TNO (see Fig. S1 and Fig. 1d). The diffraction pattern of Goodenough shows a peak A with a highest intensity in a range of 2Θ = 26o ± 0.2o and a peak B with a highest intensity in a range of 2Θ = 23.9o ± 0.2o (see examiner annotated Fig. S1). The ratio of the intensity of peak A and peak B, referred to as Ia/Ib, was approximated to be 2.00 for TNO and 2.34 for C-TNO by measuring the dashed lines shown in examiner annotated Fig. 1a, which are within the claimed range.


    PNG
    media_image1.png
    926
    649
    media_image1.png
    Greyscale

Examiner Annotated Fig. S1

Claim Rejections - 35 USC § 102/§ 103

The text of Title 35, U.S. Code § 102 not included in this section and can be found in this Office action above.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hoshina et al. (Journal of Power Sources, 396, (2018), 429–436).

Regarding claim 1, Hoshina discloses an electrode with the active material TiNb2O7, referred to as TNO (P429/C(right)/4th sentence), corresponding to the claimed “niobium titanium composite oxide”. Hoshina discloses TNO particles loaded on aluminum foil (P430/C(right)/3rd ¶, 1st sentence). The aluminum foil corresponds to the claimed “current collector”. Hoshina further discloses characterizing TNO by x-ray diffraction with CuKα radiation (P430/C(left)/Experimental, 3rd sentence). The x-ray diffraction pattern of Hoshina’s TNO shows a peak A with a highest intensity in a range of 2Θ = 26o ± 0.2o and a peak B with a highest intensity in a range of 2Θ = 23.9o ± 0.2o (see examiner annotated Fig. 1a). The ratio of the intensity of peak A and peak B, referred to as Ia/Ib, was approximated to be 1.81 by measuring the dashed lines shown in examiner annotated Fig. 1a, which is within the claimed range.
The value of the ratio of Ia/Ib shown in examiner annotated Fig. 1a (shown below) is approximated and close to the end point of the claimed ranged. However, if the approximation provided by the examiner is proved to be incorrect and applicant is able to show that the ratio is just outside of the claimed range, the examiner notes that the value is so mathematically close that one skilled in the art would expect it to have the same properties as the claimed range thus providing, at least, a prima facie case of obviousness absent any showing of unexpected results or criticality (See MPEP 2144.05 I).

    PNG
    media_image2.png
    614
    275
    media_image2.png
    Greyscale

Examiner annotated Fig.1a



Regarding claim 2, Hoshina discloses all of the claim limitations as set forth above. Hoshina further teaches the shape of the particles are close to square (Fig. 1b) which provides them with an average value of ratios (W/H) of approximately 1 thus anticipating the claim limitation “a cross section of the active material-containing layer along a stacking direction of the current collector 20and the active material-containing layer is observed by a scanning electron microscope, an average value of ratios (W/H) of bounding rectangles with respect to 200 niobium titanium composite oxide particles is in a range of 0.80 to 1.5”. Assuming, arguendo, that Hoshina does not anticipate the claim limitation, the claim limitation is still rendered obvious since the ratio of Hoshina would be so mathematically close if not overlapping/encompassing the claimed range such that one skilled in the art would expect it to have the same properties.
Hoshina further discloses the TNO particle-size is about 1 µm (P430/C(right)/L14) and, again, the shape of the particles is approximately square (Fig. 1b) thus anticipating the claim limitation “the 200 niobium titanium composite oxide particles are selected at random from among niobium titanium composite oxide particles each having an area of 0.1 µm2 to 5 µm2 in- 95 - the cross section”. Assuming, arguendo, that Hoshina does not anticipate the claim limitation, the claim limitation is still rendered obvious since the ratio of Hoshina would be so mathematically close if not overlapping/encompassing the claimed range such that one skilled in the art would expect it to have the same properties.

Regarding claim 3, Hoshina discloses all of the claim limitations as set forth above. Hoshina does not explicitly provide a value for tap density. One having ordinary skill in the art at would have the reasonable expectation for the tap density of the TNO particles of Hoshina to be similar to that of the niobium titanium composite oxide particles of the instant application due to the similarity in the size and shape of the particles (see the TNO primary particles in Fig. 1b) absent evidence to the contrary. 

Regarding claim 4, Hoshina discloses all of the claim limitations as set forth above. Hoshina further discloses an embodiment with an electrode density of 2.7 g cm-3 (P430/C(right)/L25) which is within the claimed range. 

Regarding claim 5, Hoshina discloses all of the claim limitations as set forth above. Hoshina further teaches the addition of 5wt% graphite conductor corresponding to the claimed “carbon 20material”. However, Hoshina does not explicitly disclose the bulk density of the carbon material. The preparation of the niobium titanium composite oxide electrodes in the instant application used 5 parts by mass addition of acetylene black as a conductive agent for Examples 1-4. Due to the similarity in the preparation, characterization, and structure of the TNO electrodes of Hoshina, the claimed range of bulk density for the carbon material, absent evidence to the contrary, is anticipated.
However, if it can be shown that Hoshina does not anticipate the claim limitation, the claim limitation is still rendered obvious since the bulk density of Hoshina would be so mathematically close if not overlapping/encompassing the claimed range such that one skilled in the art would expect it to have the same properties.

Regarding claim 6, Hoshina discloses all of the claim limitations as set forth above. Hoshina further discloses the material TiNb2O7 which has monoclinic structure (P430/C(left)/Experimental, 3rd sentence). Additionally, the TiNb2O7 material anticipates the claimed composite oxides with the general formulas of LixTi1-yM1yNb2-zM2zO7+δ and LixTi1-yM3y+zNb2-zO7+δ, where “the M1 is at least one selected from the group consisting of Zr, Si, and Sn, the M2 is at least one selected from the group consisting of V, Ta, and Bi, and the M3 is at least one selected from the group consisting of Mg, Fe, Ni, Co, W, Ta, and Mo, and the x satisfies 0≤x≤5, the y satisfies 0≤y≤1, the z satisfies 0≤z<2, and the δ satisfies -0.3≤δ≤0.3.”

Regarding claim 7, Hoshina discloses all of the claim limitations as set forth above. Hoshina further discloses a lithium-ion battery (P430/C(right)/last sentence) corresponding to the claimed “a secondary battery”. The battery of Hoshina includes LiNi0.6Co0.2Mn0.2O2 (P430/C(right)/last sentence) corresponding to “15a positive electrode”, TNO as a negative electrode; and an electrolyte (P431/C(left)/second sentence). 

Regarding claim 8, Hoshina discloses all of the claim limitations as set forth above. Hoshina further discloses a battery pack with TNO/NMC batteries (P436/C(left)/6th+7th sentence).

Regarding claim 11, Hoshina discloses all of the claim limitations as set forth above. Hoshina further discloses a battery pack for automotive applications such as electric vehicles (P436/C(left)/6th+7th sentence and P429/C(right)/1st sentence).   

Regarding claim 12, Hoshina discloses all of the claim limitations as set forth above. Hoshina teaches an electric vehicle which has regenerative brakes (P435/C(left)/2nd to last sentence) corresponding to the claimed “a mechanism configured to convert kinetic energy of the vehicle into regenerative energy”.


Claim Rejections - 35 USC § 103
The text of Title 35, U.S. Code § 103 not included in this section can be found in this Office action above.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshina as applied to claim 1 and 8 above, and further in view of Matsuno et al. (US 2017/0271682 A1).
Regarding claim 9, Hoshina discloses all of the claim limitations as set forth above. Hoshina discloses a battery pack but is silent toward the battery packs comprising an external power distribution terminal and a protective circuit. However, Matsuno teaches it is well known for battery packs to comprise an external power distribution terminal ([0123]) and a protective circuit ([0122]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known battery pack design of Matsuno with a reasonable expectation of success. 

Regarding claim 10, Hoshina discloses all of the claim limitations as set forth above. Hoshina does not explicitly disclose connecting a plurality of battery packs in series or parallel or some combination thereof. Matsuno teaches it is a well known design in the art for battery packs to include plural lithium secondary batteries electrically connected to each other in series, in parallel or in a combination of in series and in parallel ([0121]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known types of connections of secondary batteries in battery packs of Matsuno with a reasonable expectation of success.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA E CLARY whose telephone number is (571)272-2854. The examiner can normally be reached Monday - Friday 8:30-5:30 (EST)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan G. Leong can be reached on (571) 270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.C./
Kayla E. Clary, PhDExaminer, Art Unit 4162                                                                                                                                                                                                        
/JONATHAN G LEONG/Supervisory Patent Examiner, Art Unit 4162                                                                                                                                                                                                        9/6/2022